               Case 14-31682-hcd        Doc 48     Filed 06/12/19     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

In re: ERICKA ESTER HAYNES                   §       Case No. 14-31682
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Debra L. Miller, Trustee, Chapter 13 Trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as
follows:
       1) The case was filed on 06/24/2014.

       2) The plan was confirmed on 09/29/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          04/08/2019.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 03/25/2019.

       6) Number of months from filing or conversion to last payment: 57.

       7) Number of months case was pending: 59.

       8) Total value of assets abandoned by court order: $65,000.00.

       9) Total value of assets exempted: $8,820.77.

       10) Amount of unsecured claims discharged without full payment: $55,396.51.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
               Case 14-31682-hcd           Doc 48   Filed 06/12/19    Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 111,721.00
      Less amount refunded to debtor(s)                       $ 1,865.98
NET RECEIPTS                                                                      $ 109,855.02



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                   $ 3,800.00
       Court Costs                                                  $ 0.00
       Trustee Expenses & Compensation                         $ 6,521.86
       Other                                                      $ 98.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 10,419.86

Attorney fees paid and disclosed by debtor(s):                   $ 200.00



Scheduled Creditors:
Creditor                                          Claim       Claim       Claim      Principal    Interest
Name                               Class      Scheduled    Asserted    Allowed           Paid        Paid
GLASER & EBBS                      Lgl             0.00    4,000.00    4,000.00      3,800.00        0.00
OCWEN                              Con        64,034.23         NA          NA           0.00        0.00
PORTFOLIO RECOVERY                 Sec        19,183.00   18,694.75   18,694.75     18,694.75    2,266.15
INTERNAL REVENUE SERVICE           Pri         1,305.05    2,526.49    2,526.49      2,526.49        0.00
INTERNAL REVENUE SERVICE           Uns             0.00       51.75       51.75         51.75        6.74
ECMC                               Con        10,997.00   11,000.59   11,000.59      6,270.00        0.00
PRA RECEIVABLES MANAGEMENT         Uns         1,246.00    1,304.83    1,304.83      1,304.83      167.22
FIRST MERCHANTS BANK               Uns           487.00         NA          NA           0.00        0.00
SYNCHRONY BANK                     Uns           842.00      844.00      844.00        844.00      108.20
GINNYS                             Uns           157.00      159.52      159.52        159.52       20.30
CAPITAL ONE NA C/O BECKET AND      Uns         1,540.00    1,362.79    1,362.79      1,362.79      174.61
MONROE & MAIN                      Uns           169.00      172.54      172.54        172.54       22.13
CAPITAL RECOVERY V, LLC            Uns           150.00      150.42      150.42        150.42       19.33
NAVIENT SOLUTIONS LLC ON           Con        66,142.53   67,552.04   67,552.04     32,352.10        0.00
SALLIE MAE                         Uns        54,719.51         NA          NA           0.00        0.00
NAVIENT SOLUTIONS INC              Con        13,197.38    9,012.99    9,012.99      4,118.39        0.00
TOWN OF SILVER LAKE                Uns           190.00         NA          NA           0.00        0.00
ECMC                               Con             0.00   11,717.63   11,717.63      5,611.65        0.00



UST Form 101-13-FR-S (9/1/2009)
               Case 14-31682-hcd          Doc 48   Filed 06/12/19    Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim        Claim       Claim     Principal   Interest
Name                              Class      Scheduled    Asserted    Allowed          Paid       Paid
ECMC                              Con             0.00    1,575.04    1,575.04       754.05       0.00
STANDING CHAPTER 13 TRUSTEE       Adm             0.00       98.00       98.00        98.00       0.00
NAVIENT SOLUTIONS INC             Con             0.00    9,688.25    9,688.25     4,639.80       0.00
NAVIENT SOLUTIONS INC             Con             0.00   15,601.12   15,601.12     7,471.75       0.00
NAVIENT SOLUTIONS INC             Con             0.00    6,857.65    6,857.65     3,284.05       0.00
NAVIENT SOLUTIONS INC             Con             0.00    8,918.60    8,918.60     4,271.30       0.00
NAVIENT SOLUTIONS INC             Con             0.00    5,450.12    5,450.12     2,610.30       0.00
GLASER & EBBS                     Lgl             0.00         NA          NA          0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
               Case 14-31682-hcd     Doc 48     Filed 06/12/19    Page 4 of 5




Summary of Disbursements to Creditors:

                                              Claim                Principal     Interest
                                              Allowed              Paid          Paid
Secured Payments:
      Mortgage Ongoing                           $ 0.00                 $ 0.00        $ 0.00
      Mortgage Arrearage                         $ 0.00                 $ 0.00        $ 0.00
      Debt Secured by Vehicle                    $ 0.00                 $ 0.00        $ 0.00
      All Other Secured                   $ 166,068.78            $ 90,078.14    $ 2,266.15
TOTAL SECURED:                            $ 166,068.78            $ 90,078.14    $ 2,266.15

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00              $ 0.00       $ 0.00
        Domestic Support Ongoing                    $ 0.00              $ 0.00       $ 0.00
        All Other Priority                     $ 2,526.49          $ 2,526.49        $ 0.00
TOTAL PRIORITY:                                $ 2,526.49          $ 2,526.49        $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 4,045.85          $ 4,045.85     $ 518.53



Disbursements:

       Expenses of Administration             $ 10,419.86
       Disbursements to Creditors             $ 99,435.16

TOTAL DISBURSEMENTS:                                             $ 109,855.02




UST Form 101-13-FR-S (9/1/2009)
                Case 14-31682-hcd          Doc 48     Filed 06/12/19      Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 06/12/2019                        By: /s/ Debra L. Miller
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
